Citation Nr: 0725228	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  95-16 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction secondary to the service-connected varicose veins 
of the left leg for purposes of accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation for 
the cause of the veteran's death.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  The veteran died in April 1994.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.

The Board remanded this appeal back to the RO in February 
2001 for further development of the record.  In a March 2003 
decision, the Board denied the benefits sought on appeal.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2006 
Order, the Court vacated the Board's March 2003 decision and 
remanded the appeal back to the Board to readjudicate the 
accrued benefits claim based only on the evidence that was of 
record at the time of the veteran's death.  The claims for 
dependency and indemnity compensation for the cause of the 
veteran's death and dependents' educational assistance were 
also remanded as inextricably intertwined issues.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).   

The issues of dependency and indemnity compensation for the 
cause of the veteran's death and dependents' educational 
assistance are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1993, the veteran, through his fiduciary wife, 
submitted a claim for service connection for heart attack 
secondary to his service-connected varicose veins of the left 
leg.  At the time of the veteran's death, this claim remained 
pending.

2.  The competent medical evidence of record at the time of 
the veteran's death does indicate that the veteran's heart 
attack was proximately due to his service-connected varicose 
veins of the left leg.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
criteria for entitlement to service connection for myocardial 
infarction secondary to the service-connected varicose veins 
of the left leg for purposes of accrued benefits have been 
met. 38 U.S.C.A. §§ 1151, 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2006).  An application for accrued benefits 
must be filed within one year after the date of death.  A 
claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits. See 38 C.F.R. § 
3.1000(c); 3.152(b) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.

The record shows that the veteran died in April 1994.  The 
file reflects that there was a claim pending for service 
connection for heart attack secondary to the service-
connected varicose veins of the left leg at the time of his 
death.  In June 1994, the veteran's widow filed a claim for 
dependency and indemnity compensation for the cause of the 
veteran's death.  Of record at the time of the veteran's 
death were VA medical records dated August 1989 to August 
1990 documenting the treatment the veteran received for the 
varicose veins of the legs.  Also of record were private 
medical records dated March 1992 to December 1993 documenting 
treatment the veteran received for his various medical 
issues, including treatment he received for a heart attack. 

In July 1993, a private physician noted that he had been 
treating the veteran for the past five months.  The doctor 
recorded the appellant's report that the veteran had a VA 
service-connected circulatory problems and a prior history of 
myocardial infarction.  The doctor opined that medical 
literature was clear in showing an association between 
peripheral vascular disease and myocardial infarction.

In December 1993, a second private physician stated that the 
veteran's myocardial infarction could be related to his 
service-connected varicose veins.  The physician recorded the 
appellant's report that the veteran had service-connected 
varicose veins of the left leg.  The appellant reported that 
this condition was extremely painful to the veteran and as a 
result he was forced to remain sedentary with his leg in a 
raised position to relieve the painful symptoms.  
Accordingly, the veteran had limited ambulation, virtually no 
recreational activity, and was unable to work.  The doctor 
opined that the deconditioning of the veteran as a result of 
his limitations due to his service-connected varicose veins 
of the left leg could have contributed to the development of 
the myocardial infarction.

Given the above medical opinions, the Board finds that the 
evidence of record at the time of the veteran's death is in 
relative equipoise in showing that the veteran's heart attack 
was proximately due to his service-connected varicose veins 
of the left leg.  In this regard the Board notes that VA 
regulations allow for service connection for a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted, 
specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, service 
connection for heart attack secondary to the service-
connected varicose veins of the left leg is warranted.


ORDER

Service connection for myocardial infarction secondary to the 
service-connected varicose veins of the left leg for purposes 
of accrued benefits is allowed.


REMAND

The Board notes that service connection may be granted for 
the cause of the veteran's death if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died in April 1994.  His 
death certificate lists respiratory failure and hypoxic 
encephalopathy as the immediate causes of death and cardiac 
arrest as the underlying cause.  At the time of the veteran's 
death, service connection was in effect for varicose veins of 
the left leg.  The disability evaluation for the veteran's 
service-connected disability was 10 percent.  See 38 C.F.R. § 
4.25.

Given that service connection for myocardial infarction 
secondary to the service-connected varicose veins of the left 
leg for purposes of accrued benefits has now been 
established, the Board is of the opinion that a more 
contemporaneous VA medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the appellant 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding her 
claims.  

The letter must inform the appellant about 
the information and evidence that is 
necessary to substantiate the claims, 
notify her of the type of evidence that VA 
will seek to provide, inform her of the 
type of evidence that she is expected to 
provide, and request that she provide any 
and all relevant evidence currently in her 
possession.  

The appellant should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran's entire claims file should 
be made available to a VA examiner for 
review.  Based on a review of the claims 
file, the examiner should opine as to 
whether the veteran's service-connected 
disabilities (varicose veins of the left 
leg and heart attack) at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) caused or contributed 
materially in producing his death.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the appellant's claims of 
entitlement to dependency and indemnity 
compensation for the cause of the veteran's 
death and entitlement to dependents' 
educational assistance should be 
readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto. 

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


